
	
		II
		110th CONGRESS
		2d Session
		S. 2780
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mrs. Boxer (for herself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require an electronic database of information on the
		  incidence of suicide among members of the Armed Forces.
	
	
		1.Electronic database of
			 information on the incidence of suicide among members of the Armed
			 Forces
			(a)Database
			 requiredNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall, acting through the Assistant Secretary of Defense for Health Affairs and
			 in coordination with the Secretaries of the military departments, establish and
			 maintain an electronic database on the incidence of suicide and attempted
			 suicide among members of the Armed Forces on active duty, including the
			 information specified in subsection (c).
			(b)Coverage of
			 demobilized members of reserve componentsTo the extent
			 practicable, the members of the Armed Forces covered by the database required
			 under subsection (a) shall include members of the National Guard and Reserve
			 who are demobilized from active duty during the 720-day period beginning on the
			 date of their demobilization.
			(c)InformationThe
			 information to be included in the database required by subsection (a) shall
			 include, to the extent practicable, the following:
				(1)For each Armed
			 Force—
					(A)the number of
			 members on active duty who have attempted suicide; and
					(B)the number of
			 members on active duty who have committed suicide.
					(2)For each member
			 who commits or attempts suicide, the following:
					(A)The sex of the
			 member.
					(B)The race or
			 ethnicity of the member.
					(C)The Armed Force
			 of the member.
					(D)The grade,
			 military occupational specialty, duty status, and duty location of the member
			 at the time of the attempt.
					(E)The physical
			 location of the member at the time of the attempt.
					(F)A descriptive
			 summary of any combat experience of the member, including the location of such
			 experience, the intensity and duration of such experience, and the time between
			 the last such experience and the attempt.
					(G)The highest level
			 of education achieved by the member.
					(H)Any mental health
			 condition, including Post-Traumatic Stress Disorder (PTSD), Traumatic Brain
			 Injury (TBI), or substance use disorder, diagnosed or otherwise detected in the
			 member.
					(I)A descriptive
			 summary of any previous psychological care or treatment received by the member
			 for a condition under subparagraph (H) or another mental health
			 condition.
					(J)A descriptive
			 summary of any family history of the member of mental illness, suicide, or
			 both.
					(K)A descriptive
			 summary of any physical or sexual abuse suffered by the member.
					(L)A descriptive
			 summary of any recent marital or other relationship difficulties of the
			 member.
					(M)A descriptive
			 summary of any recent disciplinary actions taken against the member.
					(N)A descriptive
			 summary of any recent legal difficulties of the member.
					(O)A descriptive
			 summary of any recent financial or employment difficulties of the
			 member.
					(P)A description of
			 any prior communications of suicidal intent by the member.
					(3)Such other
			 information as the Secretary considers appropriate for purposes of the
			 database.
				(d)Separate
			 information on each attemptEach attempted suicide of a member of
			 the Armed Forces (whether or not completed) shall be treated as a separate
			 attempt at suicide for purposes of subsection (c)(2).
			(e)UpdatesThe
			 database required by subsection (a) shall be updated on a continuing
			 basis.
			(f)Reports
				(1)Reports to
			 congressNot later than 90 days after the establishment of the
			 database required by subsection (a), and every 90 days thereafter, the
			 Secretary shall submit to the Committee on Armed Services of the Senate and the
			 Committee on Armed Services of the House of Representatives a report setting
			 forth the following:
					(A)Aggregated data
			 on the incidence of suicide among members of the Armed Forces on active
			 duty.
					(B)An assessment of
			 recent trends in suicides and attempted suicides among members of the Armed
			 Forces on active duty.
					(2)Availability to
			 publicEach report under paragraph (1) shall be made available to
			 the public through the Internet website of the Assistant Secretary of Defense
			 for Health Affairs that is available to the public.
				(3)Protection of
			 personal informationThe information in any report under
			 paragraph (1) shall not include any personal information or
			 personally-identifying information on any member of the Armed Forces covered by
			 the database.
				
